 Case 2:18-cv-05741-DMG-PLA Document 146 Filed 01/09/19 Page 1 of 2 Page ID #:4645




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   United States Department of Justice
     Civil Division
 3   ERNESTO H. MOLINA, JR.
     Deputy Director
 4   Office of Immigration Litigation
     BRIENA L. STRIPPOLI
 5   BENJAMIN MARK MOSS
     Senior Litigation Counsel
 6   ANDREW B. INSENGA
     Trial Attorney
 7   SHERRY D. SOANES
     Trial Attorney
 8   MARINA C. STEVENSON
     Trial Attorney
 9   P.O. Box 878
     Ben Franklin Station
10   Washington, D.C. 20044
     Telephone: (202) 532-4108
11   Facsimile: (202) 616-4950
     Electronic mail: sherry.soanes@usdoj.gov
12
     Attorneys for Defendants
13
                          UNITED STATES DISTRICT COURT
14                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
15   LUCAS R. et al,                       )                 Case No.: 2-18-CV-05741 DMG (PLA)
                                           )
16                Plaintiffs,              )                 Notice of Filing Declaration of James S.
                                           )                 De La Cruz Correcting Date of Release
17         v.                              )                 of Gabriela N.
                                           )
18   ALEX AZAR, Secretary of U.S. Dep’t )
                                           )                 Date: N/A
19   of Health and Human Services, et al., )                 Room: N/A
                                           )                 Hearing: N/A
20                Defendants.              )
                                           )
21                                         )
                                           )
22
23   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
24         Please Take Notice that Defendants file this notice and the attached amended
25   declaration of James S. De La Cruz correcting the release date of Gabriela N. from
26   September 14, 2018, to on or about October 2, 2018.
27
28
            Notice of Filing Declaration of James S. De La Cruz Correcting Date of Release of Gabriela N.
                                                         1
 Case 2:18-cv-05741-DMG-PLA Document 146 Filed 01/09/19 Page 2 of 2 Page ID #:4646




 1                                           Respectfully submitted,
 2
                                             JOSEPH H. HUNT
 3                                           Assistant Attorney General
 4                                           Civil Division
                                             United States Department of Justice
 5                                           ERNESTO H. MOLINA, JR.
 6                                           Deputy Director
                                             Office of Immigration Litigation
 7
                                             BRIENA L. STRIPPOLI
 8                                           BENJAMIN MARK MOSS
 9                                           Senior Litigation Counsel
                                             ANDREW B. INSENGA
10                                           Trial Attorney
11                                           MARINA C. STEVENSON
                                             Trial Attorney
12
13                                              /s/ Sherry D. Soanes
14                                           SHERRY D. SOANES
                                             Trial Attorney
15                                           P.O. Box 878
16                                           Ben Franklin Station
                                             Washington, DC 20044
17                                           Telephone: (202) 532-4108
18                                           Facsimile: (202) 307-8781
                                             Electronic Mail: sherry.soanes@usdoj.gov
19
20   Dated: January 9, 2019                  Attorneys for Defendants
21
22
23
24
25
26
27
28
            Notice of Filing Declaration of James S. De La Cruz Correcting Date of Release of Gabriela N.
                                                         2
